JOURNAL ENTRY AND OPINION
On April 30, 2001, Defendant Dewight White applied to reopen the appellate judgment that was rendered by this court in State v. White
(Mar. 22, 2001), Cuyahoga App. No. 78562, unreported. In that opinion, we affirmed the trial court's decision which denied Mr. White's motion to withdraw his guilty plea. On May 14, 2001, the State of Ohio, through the Cuyahoga County Prosecutor, filed its brief in opposition. Thereafter, on May 25, 2001, Mr. White filed an additional memorandum of law on why the application for reopening should be granted. We decline to reopen Mr. White's appeal for the following reason:
App.R. 26(B) provides in part:
  A defendant in a criminal case may apply for reopening of the appeal from the judgment of conviction and sentence, based on a claim of ineffective assistance of counsel. An application for reopening shall be filed in the court of appeals where the appeal was decided within ninety days from journalization of the appellate judgment unless the applicant shows good cause for filing at a later date.
In the matter, sub judice, there was no appellate judgment announced or journalized which examined Mr. White's conviction in State v. White, Cuyahoga Court of Common Pleas Case No. CR-333432. In his application to reopen, White states he "filed several motions for delayed appeal. All of which were denied." Rather, Mr. White is attempting to reopen an appeal from an adverse ruling on his motion to vacate his guilty plea. Accordingly, this court is prevented from considering Mr. White's motion to reopen his appeal pursuant to App.R. 26(B). State v. Halliwell (Dec. 19, 1996), Cuyahoga App. No. 70369, unreported, reopening disallowed (Jan 29, 1999), Motion No. 00187; State v. Corbin (Dec. 17, 1999), Cuyahoga App. No. 75949, unreported; State v. Skaggs (May 12, 1999), Cuyahoga App. No. 76301, unreported, reopening disallowed (Sep. 21, 1999), Motion No. 07505; See also State v. Loomer (1996), 76 Ohio St.3d 398,667 N.E.2d 1209; State v. Fields (Feb. 1, 1996), Cuyahoga App. No. 68906, unreported, reopening disallowed (Sep. 5, 1997), Motion No. 84867; State v. Williams (Oct. 31, 1996), Cuyahoga App. No. 69936, unreported, reopening disallowed (May 7, 1997), Motion No. 82993. Accordingly, Mr. White's application is denied.
KENNETH A. ROCCO. P.J. and PATRICIA A. BLACKMON, J. CONCUR.